Title: To George Washington from Tobias Lear, 31 March 1791
From: Lear, Tobias
To: Washington, George

 

Sir,
Philadelphia March 31st 1791

Since I had the honor to write to you on the 27th Instant, nothing of a public nature, worthy notice, has come to my knowledge.
I have heard nothing yet from Mr Fraunces, and his son can give me no information relative to his coming. However, no inconvenience is felt at this time from the want of him; for as no large entertainments are now made, such arrangements are taken as render the keeping and delivery of such things as are consumed in the family—very convenient and infinitely more œconomical than has hitherto been the case. Mr & Mrs Hyde have left the family. They talk of taking a house a small distance from the City, and keeping a tavern. I think they now see very fully their folly in quitting the family. But as it regards your interest I am pursuaded it is best that they have done it.
We have not had the pleasure to hear from you since your crossing the Bay, but are in hopes that the Post of this evening will give us accounts of your safe arrival either at Annapolis or George-Town. Mrs Lear unites in sentiments of respect veneration & affection for you, with, Sir, Your Obliged & very humb. Sert

Tobias Lear.

